DETAILED ACTION
Response to Amendment
A Reply was filed 18 April 2022.  The amendments to the claims, abstract, and title have been entered.  Claims 1-19 are pending. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to claim 1.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Kachmarik (Reg. No. 34,512) on 16 May 2022.

Claim 1 has been amended as follows: 
In claim 1, at line 2, “the target holder is configured to receive a” has been changed to read -- the at least one target holder is configured to receive at least one --.

Allowable Subject Matter
Claims 1-19 are allowable over the prior art of record.



Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646